UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  AUDREY LLOYD,

                              Plaintiff,
                                                                  Hon. Hugh B. Scott


                                                                        18CV738
                         v.
                                                                       CONSENT

                                                                         Order
  ANDREW SAUL, COMMISSIONER,

                                  Defendant.


       Before the Court are the parties’ respective motions for judgment on the pleadings

(Docket Nos. 12 (plaintiff), 15 (defendant Commissioner)). Having considered the

Administrative Record, filed as Docket No. 7 (references noted as “[R. __]”), and the papers of

both sides, this Court reaches the following decision.

                                           INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final determination

of the Commissioner of Social Security that plaintiff is not disabled and, therefore, is not entitled

to disability insurance benefits and/or Supplemental Security Income benefits. The parties

consented to proceed before a Magistrate Judge (Docket No. 17).

                                PROCEDURAL BACKGROUND

       The plaintiff (“Audrey Lloyd” or “plaintiff”) filed an application for disability insurance

benefits on January 3, 2011 [R. 15]. That application was denied initially. The plaintiff

appeared before the first Administrative Law Judge (“ALJ”), who considered the case de novo
and concluded, in a written decision dated July 18, 2013, that the plaintiff was not disabled

within the meaning of the Social Security Act [R. 15]. On June 20, 2015, the Appeals Council

denied plaintiff’s review [R. 1]. Plaintiff then sought judicial review in this District, Lloyd v.

Colvin, No. 15CV248G, and Chief Judge Geraci ordered a remand on July 21, 2016 [R. 435],

Lloyd, supra, Docket No. 13. The Appeals Council remanded to the ALJ for further

proceedings, on August 29, 2016 [R. 449].

          Another hearing was held before a second ALJ on January 19, 2018 [R. 411]. On

April 23, 2018, the new ALJ rendered his written decision also concluding that plaintiff was not

disabled [R. 388]. There, the ALJ noted that plaintiff had unsuccessfully applied for disability

benefits in January 2009 [R. 388]. The ALJ’s decision became the final decision of the

Commissioner on April 23, 2018 [R. 388].

          Plaintiff commenced this action on July 3, 2018 (Docket No. 1). The parties moved for

judgment on the pleadings (Docket Nos. 12, 15), and plaintiff duly replied (Docket No. 16).

Upon further consideration, this Court then determined that the motions could be decided on the

papers.

                                    FACTUAL BACKGROUND

          Plaintiff, a 48-year-old as of the onset date with a high school education, last worked as a

housekeeper [R. 401-02]. She contends that she was disabled as of the onset date of

December 15, 2010 [R. 388].




                                                   2
                        MEDICAL AND VOCATIONAL EVIDENCE

       On August 4, 2010, plaintiff was treated for pain in her hands and legs [R. 272-74]

(Docket No. 12, Pl. Memo. at 4). On December 15, 2010, she was treated for pain at the level

of 8 out of 10 [R. 281-82, 369-70] (id.).

       On April 25, 2011, consultative examiner, Dr. Nikita Dave, conducted an internal

medicine examination of plaintiff [R. 293-97] (id. at 3). There, plaintiff reported difficulty

stirring, cooking, cleaning, and holding her grandchildren [R. 294]. Plaintiff had carpel tunnel

syndrome bilaterally [R. 294]. She has morning fatigue, exhaustion, and diaphoresis [R. 294].

She complained of her hands being cold and she avoided cold climate and weather because of it

[R. 293]. Dr. Dave diagnosed plaintiff with carpel tunnel, depression, sickle cell trait, chronic

anemia, SLE, bilateral foot pain, fatigue, exhaustion, and dyspnea on exertion, hands becoming

cold on exposure, alcohol and tobacco use [R. 296-97].

       Dr. Dave then opined that plaintiff should avoid exposure to intense sunlight, that she had

moderate limitations for repetitive fine and gross motor manipulation to both hands due to carpel

tunnel syndrome [R. 297]. Dr. Dave advised that plaintiff should avoid extreme physical

exertion due to lupus [R. 297]. Plaintiff would require frequent rest intervals with moderate

activity and may be suited to light sedentary activities [R. 297].

       The second ALJ, however, gave Dr. Dave’s opinion partial weight [R. 399]. The ALJ

found that Dr. Dave’s findings were based upon a single examination [R. 399]. He also found

that the doctor’s opinion was not consistent with clinical findings or longitudinal treatment

records [R. 399]. The ALJ pointed to the inconsistency between finding repetitive manipulation

limitations and clinical findings that claimant had intact hand and finger dexterity [R. 399, 296].


                                                  3
He also found that plaintiff’s impairments could be expected to cause these symptoms but

plaintiff’s statements concerning their intensity, persistence and limiting effects are not

consistent with the medical record [R. 396]. The ALJ concluded that plaintiff’s claimed

limitations are not consistent with plaintiff’s daily activities (tending to personal hygiene,

preparing simple meals, performing household chores) [R. 397].

       According to this Court’s earlier decision in Lloyd v. Colvin, No. 15CV248, Docket

No. 13 [R. 455], on January 3, 2011, plaintiff applied for benefits, claiming as an onset date

December 15, 2010 [R. 455]. The first ALJ found that plaintiff was not disabled [R. 455].

Applying the five-step analysis, the first ALJ found at Step One that plaintiff had not engaged in

substantial gainful activity since December 15, 2010 [R. 457]; the second ALJ on remand also so

found [R. 391]. At Step Two, the first ALJ found plaintiff suffered from severe impairments of

systemic lupus, cubital tunnel left elbow, and mild carpel tunnel [R. 457]; the second ALJ also

found these same severe impairments [R. 391]. At Step Three, the first ALJ found that plaintiff

did not have an impairment or combination of impairments that met or medically equaled a

Listed impairment [R. 457]; the second ALJ also found the lack of qualifying impairment

[R. 395]. The first ALJ found that plaintiff had a residual functional capacity to perform light

work with some additional limitations [R. 457-58]. This residual functional capacity did not

address plaintiff’s ability to be exposed to cleaning solvents. Upon remand, the second ALJ

also found that plaintiff was able to perform light work, except plaintiff should not be exposed to

cleaning chemicals, avoid environments not air conditioned, but plaintiff could occasionally

handle items [R. 395-96]. At Step Four, the first ALJ found that plaintiff could perform her past

relevant work as a housekeeper, hence denying her disability claim [R. 458].


                                                  4
         Plaintiff sought judicial review of this denial of coverage. Chief Judge Geraci found that

the first ALJ, while giving great weight to treating physician Dr. Entola Pone’s findings, did not

incorporate environmental restrictions Dr. Pone noted into the residual functional capacity,

included an exclusion to exposure to chemical solvents [R. 459]. Chief Judge Geraci noted the

first vocational expert opined that plaintiff could not perform her past relevant work as a

housekeeper if she could not be exposed to cleaning solvents [R. 459-60]. The Court did not

consider other aspects of plaintiff’s residual functional capacity [see R. 458, Order at 5 n.3,

declining to consider argument about limitations found by consultative examiner, Dr. Nikita

Dave].

         On remand from Chief Judge Geraci’s decision, the second ALJ considered the

limitations found by Dr. Pone [R. 376-81, 1473-79], and plaintiff’s further testimony [R. 411,

389]. In a lupus residual functional capacity questionnaire, Dr. Pone stated that plaintiff on

April 22, 2013, had discoid lupus, having a discoid rash and photosensitivity, and had redness,

swelling, warmth, and significant limitation at several joints [R. 378, 376, 1477, 1475].

Dr. Pone advised plaintiff avoid temperature extremes, fumes, high humidity, solvents, cleaners

and chemicals [R. 380, 1478]. Upon remand and the March 2018 request for supplemental

information [R. 1473], Dr. Pone resubmitted the April 2013 questionnaire [R. 1475-79].

         The second ALJ gave partial weight to Dr. Pone’s opinion, noting the doctor’s long

treatment record with plaintiff and the doctor’s specialization in rheumatology [R. 399]. While

finding the avoidance of temperature extremes due to photosensitivity and discoid rashes from

lupus were consistent with the medical record, the ALJ found that other aspects of the doctor’s

findings internally inconsistent [R. 399-400]. The ALJ found that Dr. Pone’s pulmonary


                                                  5
restrictions were not supported by the record as a whole [R. 400]. Since plaintiff reported that

she could perform household chores, including cleaning with chemical solvents, the totality of

the record did not support total avoidance of solvents [R. 400], although the resulting residual

functional capacity calls for “no exposure to cleaning chemicals, either normal industrial or

household cleaning chemicals” [R. 395]. The ALJ also faulted Dr. Pone for not adequately

accounting for plaintiff’s manipulation limitations due to lupus [R. 400]. The ALJ concludes

that plaintiff has some limitations in manipulation but not to the extent claimed [R. 400].

       The second ALJ found plaintiff was unable to perform her past relevant work [R. 401].

With her residual functional capacity and her inability to perform her past work, that ALJ asked

a second vocational expert to opine as to jobs in the national economy someone in plaintiff’s

medical, educational, and vocational situation could perform. That expert opined that a

hypothetical claimant like plaintiff could work as a counter clerk, usher, or furniture rental clerk,

all light exertion jobs [R. 402]. As a result, the ALJ held that plaintiff was not disabled

[R. 403].

                                          DISCUSSION

       The only issue to be determined by this Court is whether the ALJ’s decision that the

plaintiff was not under a disability is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). Substantial evidence is defined

as “‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. National Labor Relations Bd., 305 U.S. 197, 229 (1938)).




                                                  6
Standard

I.     General Standards—Five-Step Analysis

       For purposes of both Social Security Insurance and disability insurance benefits, a person

is disabled when unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

       Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .”

42 U.S.C. §§ 423(d)(2)(A) & 1382c(a)(3)(B).

       The plaintiff bears the initial burden of showing that the impairment prevents the

claimant from returning to his or her previous type of employment. Berry v. Schweiker,

675 F.2d 464, 467 (2d Cir. 1982). Once this burden has been met, “the burden shifts to the

[Commissioner] to prove the existence of alternative substantial gainful work which exists in the

national economy and which the plaintiff could perform.” Id.; see also Dumas v. Schweiker,

712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       In order to determine whether the plaintiff is suffering from a disability, the ALJ must

employ a five-step inquiry:

       (1) whether the plaintiff is currently working;

       (2) whether the plaintiff suffers from a severe impairment;


                                                 7
       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

       (4) whether the impairment prevents the plaintiff from continuing past relevant
       work; and

       (5) whether the impairment prevents the plaintiff from doing any kind of work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be

either disabled or not disabled at any step in this sequential inquiry, the ALJ’s review ends.

20 C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir.

1992). However, it should be noted that the ALJ has an affirmative duty to fully develop the

record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a claimant from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity and the physical

and mental demands of the work that has done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). When the plaintiff’s impairment is a mental one, special “care must be taken to

obtain a precise description of the particular job duties which are likely to produce tension and

anxiety, e.g. speed, precision, complexity of tasks, independent judgments, working with other

people, etc., in order to determine if the claimant’s mental impairment is compatible with the

performance of such work.” See Social Security Ruling 82-62 (1982); Washington v. Shalala,

37 F.3d 1437, 1442 (10th Cir. 1994). The ALJ must then determine the individual’s ability to

return to past relevant work given the claimant’s residual functional capacity. Washington,

supra, 37 F.3d at 1442.

II.    Treating Physician Rule, Pre-March 2017

       Plaintiff’s claims predate changes to the treating opinion regulations. The treating

physician rule applies to claims filed before March 27, 2017, 20 C.F.R. §§ 404.1527, 416.927

                                                 8
(2017), such as this one. On March 27, 2017, the current version of the SSA regulations

eliminates the treating physician’s rule for applications filed on or after that date, 20 C.F.R.

§§ 404.1520c, 416.920c. E.g., Barco v. Comm’r, 330 F. Supp. 3d 913, 918 n.2 (W.D.N.Y.

2018) (Wolford, J.) (treating physician rule applies for claims filed in December 2013); Tuper v.

Berryhill, No. 17CV6288, 2018 U.S. Dist. LEXIS 149125, at *2, 8 & n.2 (W.D.N.Y. Aug. 31,

2018) (Payson, Mag. J.) (treating physician rule applies to claim filed May 2013). The treating

physician rule provided that

       A treating physician is entitled to controlling weight if it is well supported by
       clinical and laboratory techniques and is not inconsistent with other substantial
       evidence. See 20 C.F.R. § 404.1527; see also Clark v. Comm’r of Soc. Sec.,
       143 F.3d 115, 118 (2d Cir. 1998) (discussing application of the treating physician
       rule). Additionally, “the Commissioner ‘will always give good reasons’” for the
       weight given to a treating source opinion. Halloran v. Barnhart, 362 F.3d 28, 32
       (2d Cir. 2004) (quoting 20 C.F.R. § 404.1527(d)(2); citing 20 C.F.R.
       § 416.927(d)(2)). While an ALJ may give less than controlling weight to a
       treating physician’s opinion, he or she must “comprehensively set forth [his or
       her] reasons for the weight assigned to a treating physician's opinion.” Halloran,
       362 F.3d at 33. “Those good reasons must be ‘supported by the evidence in the
       case record, and must be sufficiently specific. . . .’” Blakley v. Comm’r of Soc.
       Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Social Security Ruling (“SSR”)
       96-2p, 1996 SSR LEXIS 9 at *12, 1996 WL 374188, at *5 (S.S.A. July 2, 1996)
       [(rescinded 2017)].

Taillon v. Comm’r, No. 17CV6812, 2019 U.S. Dist. LEXIS 53376, at *5 (W.D.N.Y. Mar. 28,

2019) (Telesca, J.).

III.   Calculation of Benefits

       If plaintiff prevails, this Court either may remand for rehearing and further administrative

proceedings or remand for the Commissioner to calculate benefits, 42 U.S.C. § 405(g). For

calculation of benefits, the ALJ’s error must be so obvious that the Court in effect declares

plaintiff to be disabled and remands to calculate amount of benefits, Parker v. Harris, 626 F.2d


                                                  9
225, 235 (2d Cir. 1980), or where there is no reason to conclude that additional evidence might

support the Commissioner’s denial of disability, Butts v. Barnhart, 388 F.3d 377, 385-86 (2d Cir.

2004). Where there are gaps in the administrative record or when the ALJ has applied an

improper legal standard, remand to develop the record is appropriate rather than for calculation

of benefits, id. at 385; Parker, supra, 626 F.2d at 235.

Application

       In the instant case, the issue is whether the ALJ had substantial evidence to support the

decision rendered denying disability coverage. Plaintiff argues that the second ALJ failed to

apply the treating physician rule in finding her residual functional capacity (Docket No. 12, Pl.

Memo. at 21-36). The second ALJ eliminated all postural limitations to light work from that

residual functional capacity finding (id. at 22) [R. 395-96; cf. R. 19 (first ALJ found in residual

functional capacity that plaintiff could lift 20 pounds occasionally, 10 pounds frequently, and

should avoid repetitive stooping)]. Plaintiff argues that the second ALJ substituted his own

judgment for that of competent medical opinion (from Drs. Pone and Dave) (id.). Plaintiff also

claims the ALJ “failed to evaluate the medical evidence pursuant to the appropriate legal

standards, failed to properly develop the record, and failed to identify evidence supporting the

RFC finding” (id.). Plaintiff claims that the record lacks medical opinion or other evidence

supporting the residual functional capacity assessment that plaintiff could perform light work

without further limitations, resulting in a gap in the medical record (id. at 22-23). The second

ALJ found the record supported plaintiff’s difficulties in walking and standing and in handling

items [R. 401] but the ALJ found no resulting restrictions in the residual functional capacity (id.

at 23). Plaintiff next faults the ALJ in failing to weigh properly the opinion of consultative


                                                 10
examiner, Dr. Dave (id. at 24-29) [R. 296, 399]. The ALJ also failed to provide good reasons

for rejecting additional environmental limitations in the residual functional capacity assessment

(id. at 30-31). Plaintiff faults that ALJ for not developing the record (id. at 31-36), where the

ALJ did not seek a medical opinion from Dr. Winston Douglas, who treated plaintiff from 2015-

16 (id. at 33, 9-15; see also id. at 15-19, continued treatment by Dr. Douglas’ nurse, Merlie

Barcena, through 2017). In a footnote, plaintiff claims that the medical record has gaps from

treatment records for Drs. Chester Fox, Pone, and Kenneth Gayles (id. at 9 n.2). Given this

incomplete record, plaintiff faults the ALJ’s consistency finding that plaintiff’s statements were

not consistent with this incomplete medical record (id. at 36-40).

       Defendant responds that the ALJ properly weighed the medical opinions here (Docket

No. 15, Def. Memo. at 13-20). Defendant claims that the administrative record here was

complete and fully developed (id. at 20). With this record, defendant concludes that the ALJ

properly evaluated plaintiff’s symptoms and their consistency with that record (id. at 20-21).

       In reply, plaintiff counters that the opinions of Drs. Dave and Pone do not support the

residual functional capacity and that assessment resulted from the ALJ’s lay interpretation of the

objective findings (Docket No. 16, Pl. Reply Memo. at 1-7). The ALJ fails to identify the other

evidence that was consistent with these doctors’ opinions that were accepted (id. at 4-5). “The

ALJ and defendant failed to tie the medical evidence to the specific findings contained in the

RFC assessment, and the ALJ’s incomplete summation of the record was inadequate” (id. at 5).

Plaintiff argues that the ALJ was obliged to recontact Drs. Pone and Douglas if the bases of their

limitations were unclear (id. at 6). Plaintiff also faults the ALJ for not explaining why her

symptoms of fatigue, lethargy, and the need for breaks are not supported by plaintiff’s severe


                                                 11
condition and the treatment for her severe impairments (id. at 7-9). Finally, at Step Five,

plaintiff argues that the ALJ tailored “his analysis of the evidence to ensure a finding of non-

disability,” avoiding a limited range of sedentary work that (under the Medical-Vocational

Guideline Grid Rule 201.14 and her age and education) would have found plaintiff disabled (id.

at 9-10). Plaintiff concludes by either remand for calculation of benefits or remand for further

administrative proceedings (id. at 10).

I.     Dr. Pone’s Opinion as Treating Physician

       The first ALJ gave great weight to Dr. Pone’s opinion [R. 503] (Docket No. 12, Pl.

Memo. at 29). The second ALJ wrote to Dr. Pone seeking clarification as to what “solvent”

meant and whether it included water [R. 414 (Jan. 19, 2018, Transcript), 1473 (March 21, 2018,

letter to Dr. Pone)] (id. at 29-30). Plaintiff concludes that the second ALJ used this clarification

as a means to substitute his judgment for that of Dr. Pone and the ALJ’s rejection of Dr. Pone’s

opinion was inconsistent with the remand order and unsupported by the record (id. at 30).

       At issue in this remanded matter is plaintiff’s ability to perform light work, aside from

her ability to bear exposure to chemicals and other atmospheric extremes. The first remand,

Lloyd, supra, 15CV248, only considered plaintiff’s ability to bear exposure to chemical cleaning

solutions [R. 459-61]. On remand, some allowance for that limitation is in the residual

functional capacity, but the ALJ undercuts the limitation by giving limited weight to the medical

opinion that found that limitation, from Dr. Pone. As defendant argues (Docket No. 15, Def.

Memo. at 18), the second ALJ was consistent with the remand order because he considered the

environmental restrictions not addressed previously [R. 400, calling Dr. Pone, “Dr. Entola”]




                                                 12
       Plaintiff objects to the consideration of Dr. Pone’s limitations on plaintiff’s ability to

perform light work generally (Docket No. 12, Pl. Memo. at 29-31). Dr. Pone’s environmental

limitations are consistent with the remand; the only issue for consideration was rejection of other

portions of Dr. Pone’s opinion.

II.    Weight of Other Medical Opinions

       Plaintiff next objects to the weight the second ALJ gave to the opinion of consultative

examiner Dr. Dave in not applying the factors of 20 C.F.R. § 416.927 for this medical opinion

(Docket No. 12, Pl. Memo. at 24-29). Despite not deserving the deference of treating source,

plaintiff argues that Dr. Dave’s opinion needed to be assessed on the regulatory factors before

assigning diminished weight to it (id. at 24).

       Dr. Dave’s opinion noted plaintiff had mid palmar tenderness of both hands, had wrist

braces at the examination, and was slow in zippering, buttoning, and tying bilaterally [R. 296].

The doctor found that plaintiff had full range of motion for shoulders, elbows, forearms, and

wrists [R. 296]. Dr. Dave also found that she had moderate limitations for repetitive fine and

gross motor manipulation in both hands due to carpel tunnel syndrome [R. 297]. Curiously, Dr.

Dave also found that plaintiff had intact finger and hand dexterity [R. 296]. (Docket No. 12, Pl.

Memo. at 25, 3). This appears to be inconsistent [R. 399].

       Plaintiff now argues that the second ALJ mischaracterized the treatment record as

showing plaintiff had “grossly normal musculosketal findings” (id. at 25, 26) [R. 399, 395-96,

1313]. She points to other parts of the record that show evidence of swelling, deformity, and

restricted range of motion for her fingers and wrists (id. at 26) [R. 281, 1373, 1369, 1331, 1346,

1351, 1266, 1269, 1341, 1330-31, 1266, 1269, 1278] not discussed by the ALJ relative to


                                                 13
Dr. Dave’s opinion (id.). She also points out that the ALJ’s own findings are internally

inconsistent, finding in the heading for Step Two that she had a severe impairment due to cubital

and tunnel syndromes at Step Two but in the text concluding that the carpel tunnel syndrome was

not severe (id. at 27; [R. 391-92]). There, the ALJ summarized plaintiff’s treatment for this

condition as “limited, routine and conservative,” relying on Dr. Dave’s findings as to hand and

finger dexterity and the abilities to zip, button, and tie [R. 392].

        The second ALJ did apply § 416.927 factors, stating that Dr. Dave examined plaintiff

once but had no treatment relationship [R. 399], cf. 20 C.F.R. § 416.927(c)(1), (2). The ALJ

found that the opinion was not consistent with the medical record or internally consistent

(finding intact hand dexterity but fine manipulation limitation) [R. 399, 296], cf. id.

§ 416.927(c)(4). The ALJ gave greater weight to Dr. Dave’s exposure to sunlight finding rather

than to the rest of the opinion [R. 399], based on the distinction between the two set of findings

as to the support for the findings in the medical record [R. 399].

        Defendant points out findings in the record that plaintiff had a normal gait (e.g., Docket

No. 15, Def. Memo. at 14-15). Her gait, however, is not at issue. The issue with Dr. Dave’s

opinion is her ability to manipulate with her hands. For example, on May 24, 2016, Dr. Douglas

found that plaintiff’s gait was normal but also found that her hands were normal to inspection but

had limited range of motion due to pain and Tinel’s sign was positive [R. 1269]. Both sides cite

this record to support their respective positions (compare Docket No. 12, Pl. Memo. at 26 with

Docket No. 15, Def. Memo. at 14). Another commonly cited part of the record [R. 1373], from

Dr. Douglas’ examination on May 2, 2015, also found plaintiff’s gait was normal but her hands

revealed swelling over the proximal interphalangeal joint of the thumb, index, and middle fingers


                                                  14
[R. 1373] (Docket No. 12, Pl. Memo. at 26; Docket No. 15, Def. Memo. at 15). Thus, the

record does support Dr. Dave’s limitation finding for hand and finger dexterity and repetitive

manipulation despite findings of otherwise a normal musculoskeletal system. Plaintiff’s motion

(Docket No. 12) on this ground (as well as consideration of Dr. Pone’s opinion) is granted.

III.   Gaps in Medical Record

       Plaintiff next points out gaps in the medical record. First, plaintiff argues is the gap

from the lack of a function-by-function analysis regarding plaintiff’s ability to work from

Drs. Pone or Douglas (Docket No. 12, Pl. Memo. at 31-32), noting temporal gaps in

Dr. Douglas’ treatment prior to May 22, 2015, despite references to appointments, missing

treatment notes from Dr. Charles Fox from 2011 and Dr. Pone from 2012 (id. at 9 n.2; [R. 329,

333, 335]).

IV.    Plaintiff’s Consistency with the Medical Record

       Plaintiff testified that she was tired all the time, needed both hands to lift a gallon jug of

milk, and she claimed problems with her memory, concentration, and social interaction [R. 417-

20, 425, 427-28, 432). The second ALJ, however, concluded that the totality of the evidence

did not support limitations to the degree claimed by plaintiff [R. 401]. (Docket No. 15, Def.

Memo. at 14.)

       Given the disposition of the medical record in this case, plaintiff’s testimony is consistent

with the medical records. The second ALJ thus erred in diminishing plaintiff’s opinion;

plaintiff’s Motion (Docket No. 12) is granted on this ground as well.




                                                 15
V.     Remand for Calculation of Benefits

       Given the number of issues that need revisiting (and despite an earlier remand in this

matter, Lloyd, supra, Case No. 15C248), remand for recalculation of benefits would not be

appropriate in this case. Additional evidence is required here and the errors are not so glaring

as to require this Court to declare plaintiff disabled as a matter of law. This much of plaintiff’s

motion (Docket Nos. 12, 16, Pl. Reply Memo. at 10) is denied.

                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion (Docket No. 12) judgment on the pleadings

is granted, and defendant’s motion (Docket No. 15) for judgment on the pleadings is denied.

Thus, the decision of the defendant Commissioner is vacated and remanded for further

proceedings consistent with the above decision to find additional facts, pursuant to sentence four

of 42 U.S.C. § 405(g), see Curry v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000). The Clerk of the

Court shall close this case.

       So Ordered.




                                                               s/Hugh B. Scott
                                                             Hon. Hugh B. Scott
                                                      United States Magistrate Judge
Buffalo, New York
December 11, 2019




                                                 16
